Citation Nr: 0824952	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-13 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher initial (compensable) evaluation for 
hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the benefit sought on appeal.  The veteran, who 
had active service from August 1983 to August 2003, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  


FINDING OF FACT

Hypertension has been manifested by a history of diastolic 
pressure of predominantly 100 or more that requires 
continuous medication for control, but does not manifest 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no 
greater than 10 percent, for hypertension have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in October 2004, March 2006, and February 2008.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board acknowledges a recent 
decision from the United States Court of Appeals for 
Veteran's Claims (Court) that provided additional guidance of 
the content of the notice that is required to be provided 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in 
claims involving increased compensation benefits.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
the Court has also indicated that in a claim for a higher 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, that further notice is not required.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) as 
indicated under the facts and circumstances in this case.  
The veteran and his representatives have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and the duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for his hypertension does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.1.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the veteran is appealing the initial 
assignment of a disability rating, and as such, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

By way of background, a September 2003 rating decision 
granted service connection for the veteran's hypertension and 
assigned a non-compensable evaluation under Diagnostic 
Code 7101.  The decision stated that the service medical 
records contained a diagnosis of hypertension, but the 
veteran's pre-discharge examination did not include a blood 
pressure measurement meeting the criteria for a compensable 
rating.  

Diagnostic Code 7101 allows a 10 percent rating for 
hypertension with readings of diastolic pressure of 
predominantly 100 or more; or systolic pressure of 
predominantly 160, or more, or for an individual with a 
history of diastolic pressure at predominantly 100 or more 
who requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or systolic pressure of predominantly 200 or more.

The evidence for consideration in determining the rating to 
be assigned for the hypertension consists of service and VA 
medical records.

Service medical records from March 1995 through August 1999 
indicated that the veteran's blood pressure was as follows: 
149/91 and 128/84 in March 1995; 148/83 in April 1995; 129/82 
in July 1997; and 138/100 in August 1999.  A September 1999 
service medical report noted two blood pressures, 157/105 and 
146/104.  The assessment was hypertension.  September 1999 
service medical records noted that a blood pressure check, 
taken over the course of 5 days, reported the veteran's blood 
pressure as 133/89 on the first day, 131/79 on the second 
day, 130/86 on the third day, 129/90 on the fourth day, and 
131/100 on the fifth day.  

An October 1999 service medical record stated that the 
veteran's blood pressure was 150/91 when checked using his 
right arm and 151/95 when using the left.  Noting the results 
of the five day blood pressure check, the assessment was a 
possible case of whitecoat hypertension.  The veteran was 
advised to check his blood pressure at home using a machine 
over the next two to three weeks.  Subsequent October 1999 
medical records reported that the veteran's blood pressure 
was 142/101 during one examination ding and 123/99 during 
another.  A November 1999 service medical record included a 
list of blood pressure readings taken in October 1999 over 
the course of eight days.  They were, in chronological order, 
134/82, 125/80, 133/79, 134/90, 134/84, 137/88, 125/75, 
132/87, 138/88, and 139/86.  

A February 2000 service medical record stated that the 
veteran's blood pressure was tested twice, resulting in 
measurements of 149/89and and 167/99.  The assessment was 
probable hypertension.  An April 2000 service medical record 
contained prior blood pressure readings taken over the course 
of four consecutive days in March 2000 and an additional 
reading taken in early April 2000.  The readings were, in 
chronological order, 129/90, 130/86, 137/84, 134/87, and 
141/83.  A reading taken at the time of the veteran's 
examination noted blood pressure of 141/101 in the right arm 
and 143/95 in the left arm.  The assessment was hypertension 
and the veteran was prescribed medication.

A July 2000 service medical record included blood pressure 
readings apparently recorded by the veteran over the course 
of five consecutive days and an additional reading taken 
three days later.  The results were 129/88, 121/83, 125/75, 
126/78, 127/80, and 117/74.  A reading taken at the 
examination noted pressure of 145/87.  A reading taken on the 
veteran's home blood pressure machine read 144/96.  The 
assessment was hypertension and the veteran was prescribed 
medication.  A September 2000 service medical record, in the 
form of a health history questionnaire, indicated that the 
veteran was taking medication for hypertension.

A January 2001 service medical record noted that the 
veteran's blood pressure was 132/88 and that the veteran was 
taking medication for blood pressure.  A February 2001 
service medical record indicated that the veteran was 
prescribed a higher dosage of his blood pressure medication.  
A September 2001 service medical record included two blood 
pressure readings taken at the examination, 140/89 and 
136/88.  The assessment was well-controlled hypertension.  
The veteran was prescribed medication for hypertension.  

A February 2002 service medical record noted that the 
veteran's blood pressure was 133/71 and that his hypertension 
was well-controlled.  A June 2002 service medical record 
reported three readings: 146/100, 142/98, and 138/90.  The 
assessment was hypertension, with questionably inadequate 
control.  A notation stated that the veteran had not taken 
his blood pressure medication in 72 hours prior to the 
examination.  An August 2002 service medical record stated 
that the veteran's blood pressure was 122/72 in his left arm 
and 113/80 in his right.  

A May 2003 VA pre-discharge examination noted that the 
veteran had been taking medication for hypertension for the 
previous two years.  Blood pressure readings, taken in a 
seated position, were as follows: 140/90 in the right arm and 
140/90 times 2 in the left arm.  The impression was 
hypertension, requiring medications.

The RO requested that the veteran be afforded a VA 
examination in March 2008.  Because the examiner could not 
attend the original examination, the examination was 
rescheduled for later in the month.  A March 2008 VA record 
indicated that the veteran failed to appear for his 
rescheduled examination. 

Based on this record, the Board believes that there is a 
reasonable doubt as to whether the veteran is entitled to a 
compensable evaluation for his hypertension.  The medical 
evidence clearly shows that the veteran has been prescribed 
medication for control of his hypertension.  In addition, 
service medical records document instances where the 
veteran's diastolic pressure was 100 or more, and some 
reflect diastolic pressures of 90 or more while on 
medication.  This would tend to indicate that without 
medication the diastolic pressures of 90 or more would likely 
be higher.  As such, the Board believes that there is a 
reasonable doubt as to whether the veteran's diastolic 
pressures were predominantly 100 or more.  

Accordingly, the Board concludes that the veteran meets the 
requirement for a 10 percent evaluation for his hypertension.  
However, he does not meet the schedular criteria for an 
evaluation in excess of 10 percent for his hypertension.   In 
this regard, the next higher 20 percent evaluation 
contemplates evidence of diastolic pressure of predominantly 
110 or systolic pressure of predominantly 200 or more, and 
the evidence clearly does not demonstrate that the veteran's 
blood pressure readings are that elevated.

Lastly, the Board acknowledges the veteran's representatives 
request that the veteran be afforded an additional VA 
examination, arguing that the May 2003 VA examination report 
contained two blood pressure reading, but that Diagnostic 
Code 7101 states that the blood pressure readings must be 
confirmed by readings taken two or more times on at least 
three different days.  However, that reference in Diagnostic 
Code 7101 pertains to the criteria to arrive at a diagnosis 
of hypertension, not to the evaluation of the disability.  As 
such, the Board finds that the May 2003 VA is adequate for 
evaluating the veteran's disability and that another VA 
examination is not necessary.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial rating of 10 percent for hypertension is 
granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


